Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 4/25/2022.  At this point claims 1-20 are pending in the instant application.


	REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The prior art of record including the disclosures of Fillingim, Jinzaki and Daglis generally teach memory system that monitor bandwidth and attempt to keep the bandwidth within a certain range or above a certain threshold. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards allocating more slots to the buffer of the frontend of a memory sub-system when a bandwidth, that is based on a quantity of processed backend commands and a quantity of occupied frontend slots of a buffer, satisfies performance criteria between the memory sub-system and an external host system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach for controlling and managing bandwidth in storage devices.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137